DETAILED ACTION
	This action is in response to Applicant’s amendment filed on October 21, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Josse et al. (U.S. Publication No. 2007/0233143).
Josse et al. discloses a surgical cutting instrument (110) comprising: an instrument shaft (114) having a distal end and a proximal end; an instrument handle (112) on the proximal end of the instrument shaft; a trial sizer head (120) configured to attach to the distal end of the instrument shaft and to correspond in size to an intervertebral implant (Paragraph 42), wherein the trial sizer head comprises at least one longitudinal slot (118); and a cutter (140) configured to attach to the instrument shaft and axially translatable within the at least one longitudinal slot in the trial (Paragraph 47).
Regarding claim 2, the instrument shaft includes an inner shaft (142) and an outer shaft (114) movable with respect to one another.
Regarding claim 3, the cutter is configured to attach to the inner shaft (paragraph 41).
Regarding claim 6, the at least one longitudinal slot extends along a midline of the instrument between two opposite lateral edges (Figure 11).
Regarding claim 7, the at least one longitudinal slot comprises a pair of slots on opposite superior and inferior surfaces of the trial sizer head (Paragraph 42, Figure 11).
Regarding claim 8, the surgical cutting instrument further comprises a removable adjustable stop (126) attachable to the instrument shaft and configured to limit motion of the trial sizer head (paragraph 46). As seen in figure 11, the stop is on trial member (120) which is attached to the shaft and is considered removable since any device made up of different parts can be disassembled. 
Regarding claim 9, Josse et al. discloses a set of surgical cutting instruments according to claim 1, comprising a plurality of surgical cutting instruments each having a different size trial sizer head (paragraph 42).

Allowable Subject Matter
Claims 10-17 are allowed.
Claims 4, 5, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims requiring that the cutter has a locked position proximal of the trial sizer head are not found in the prior art alone or in combination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/           Primary Examiner, Art Unit 3775